  Case 17-20422         Doc 53     Filed 12/26/18 Entered 12/26/18 10:40:23              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-20422
         KIEARA WILSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/07/2017.

         2) The plan was confirmed on 08/24/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/26/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 12/11/2018.

         6) Number of months from filing to last payment: 13.

         7) Number of months case was pending: 18.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-20422        Doc 53       Filed 12/26/18 Entered 12/26/18 10:40:23                   Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $3,120.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                   $3,120.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $504.35
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $140.40
    Other                                                                  $21.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $666.51

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed        Paid         Paid
ACCT RESOLUTION SVCS             Unsecured         336.00           NA            NA            0.00       0.00
AT&T SERVICES INC                Unsecured         510.00        556.61        556.61           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured            NA         963.80        963.80           0.00       0.00
COMMONWEALTH EDISON              Unsecured         300.00           NA            NA            0.00       0.00
Commonwealth Financial           Unsecured         524.00           NA            NA            0.00       0.00
Commonwealth Financial           Unsecured         580.00           NA            NA            0.00       0.00
CREDIT MANAGEMENT                Unsecured         191.00           NA            NA            0.00       0.00
INGALLS MEMORIAL HOSPITAL        Unsecured            NA         472.00        472.00           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Secured        3,050.00     10,895.27      11,053.78      1,744.16     709.33
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured      7,053.00            NA         141.49           0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         300.00        129.00        129.00           0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         700.00      1,350.00      1,350.00           0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured      5,000.00       5,701.25      5,701.25           0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured      2,000.00       1,415.00      1,415.00           0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured      3,705.00       8,957.33      8,957.33           0.00       0.00
SEVENTH AVENUE                   Unsecured         304.00        304.19        304.19           0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured          50.00           NA            NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured      4,105.00            NA            NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured      6,550.00            NA            NA            0.00       0.00
US DEPT OF ED NELNET             Unsecured      5,267.00     10,706.92      10,706.92           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-20422         Doc 53      Filed 12/26/18 Entered 12/26/18 10:40:23                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $11,053.78          $1,744.16           $709.33
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $11,053.78          $1,744.16           $709.33

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $30,697.59                $0.00            $0.00


Disbursements:

         Expenses of Administration                               $666.51
         Disbursements to Creditors                             $2,453.49

TOTAL DISBURSEMENTS :                                                                        $3,120.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 12/26/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
